DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Applicant's response filed on 7/14/2021.

Allowable Subject Matter

Claims 1-5, 8-12 and 15-19 are allowed.

Examiner’s Statement for Reasons for Allowance

The following is an Examiner’s statement of reasons for allowance: After further consideration, it is noted that the prior art does not teach all the features of the claimed invention.

Applicant’s amendments and prior arguments clarify that the invention is directed towards a mobile application development system providing high fidelity interactive screenshots for mobile applications developed using a cloud-based service.  The examiner has found no prior art which teaches the required features claimed.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Podolyak et al.  (US Patent Application 2014/0282398) – teaches a network-based application development and distribution platform that allows application developers to build, modify, and configure dynamic content applications (especially mobile applications) remotely, and without requiring manual software coding.

No et al.  (US Patent Application 2014/0108971) – teaches a method and system in which a host system sends to a user system, information which when consumed by the user system, causes a page to be displayed on the user system having features to place in an application for the user to choose from. In response, the host system receives from the user system, a selection of at least one feature to place in the application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176